Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-47, 51 and 52 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 30.
Claim 1 recites a microwave oven having: a second user interface area comprising a plurality of shortcut selectors, the second user interface area being located such that the plurality of shortcut selectors are hidden from view behind the door of the microwave oven when the door is in a closed position, wherein the door comprises: a planar internal surface that, when the door is in the closed position, closes a cavity of the microwave oven; and an external surface opposite the planar internal surface of the door, wherein the second user interface area is offset from the first user interface area by an offset distance that is equal to a distance between the planar internal surface and the external surface; wherein each of the plurality of shortcut selectors is co-linearly aligned in a single column that is parallel with an adjacent edge of an opening of the cavity, and each of the2Application No. 14/440,074Docket No.: 32862/40012 Reply to Office Action of December 11, 2020plurality of shortcut selectors is associated with a predetermined cooking profile having predetermined cooking settings; wherein the first user interface area is viewable when the door is in the closed position, and the first user interface area is located such that the plurality of mode selector elements, the power selector, the time selector, the start selector, and the stop selector are selectable when the door is in the closed position; and wherein when the processor module receives a shortcut signal from a respective one of the plurality of shortcut selectors, the processor module retrieves the respective cooking profile and causes the display element to present the associated predetermined cooking settings which the closest prior art of record of NPL “Sharp Microwave oven operation manual Model R-1514” fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/12/2021